Mr. Presiding Justice Shepard delivered the opinion of the Court. The appellee, who was plaintiff below, coming into Chicago on a railroad train, delivered to an agent of the appellant a valise, to he carried to and delivered at a particular address in the city of Chicago, and paid the charges for so carrying and delivering it. The valise became lost while in the appellant’s possession, and a suit for the value of the valise and its contents was brought and a judgment recovered. At the time of the delivery of the valise to appellant’s agent he gave to appellee a baggage check whereon was stamped, among other things, the words “ Frank Parmelee Omnibus Line and Baggage Express, 132 Adams street, Chicago,” and a particular number. It is contended that there is no evidence to support the allegation of the declaration that the appellant was a common carrier. We do not concur in that contention, but if we did, it is too late to raise the objection for the first time in this court. Brannan v. Strauss, 75 Ill. 234. The only contest on the trial was as to the amount of damages, and from the evidence we can not say that the jury came to a conclusion so clearly wrong as to warrant us in disturbing their finding. The judgment is affirmed. Mr. Justice Gary. Frank Parmelee would rather lose much more than the amount of this judgment, than have to go upon the record of this court the expression of any doubt that he is a common carrier of passengers and their luggage.